Title: To Thomas Jefferson from Rembrandt Peale, 7 December 1825
From: Peale, Rembrandt
To: Jefferson, Thomas


Dear Sir
New York
Decr 7. 1825
For the purpose of promptly answering your Letter of the 29th ult. I sit down immediately to give you my opinion of the merits of Mr Debreet. For a long while he was engaged in Baltimore ornamenting Windsor chairs for Messrs Finley, where I became acquainted with him—And it is only of late that he has attempted to make Pictures of Landscapes. I cannot but think his practice on the Chairs has been injurious to his taste,—yet I have seen some small Landscapes by him that were very pretty. I should fear, however, that he might not equal the character you desire.I am acquainted with a Landscape Painter in Philadelphia, Mr Doughty, a young man, who has been rapidly rising to great excellence & who, I think, would be much more eligible for the situation if it would be one that he might fancy. Should you desire  it I will write to him on the subject. He draws better than Debreet & his colouring is more natural—besides he is a milder & more amiable man.I am likewise acquainted with another Artist, here in New York, & Mr Wall, an Irishman, who paints in Water Colours only, in an excellent taste—but he does not draw so well as would be desireable for a TeacherYou say that a great portion of the Students would attend this Class if the charge should be reasonable. What would you say if I should offer myself as a Candidate for the tranquil enjoyments of your College? You know of old the vexations of Portrait Painting—Time has not diminished my sensibility to them—nor can it remove the precarious nature of the encouragement. So that I have frequently thought of forming a School of Painting—Indeed it was the subject of my Meditations when I received Your Letter. I cannot but consider myself competent to teach every branch of the Art, because not only have I practiced them all, but I have had Pupils to whom I have taught them—And in particular have instructed my oldest Daughter in Landscape painting. The Landscapes I have painted since my Large One of Harpers Ferry (which is in the Baltimore Museum) have gained me some Credit, & confirmed my early fondness for this branch of the ArtIf my talents are such as would be desireable to you in your splendid Instituion in preference to others whose merits I may frankly, honestly & warmly commend, and you could get about 100 of the  Students to give me 10 dollars a quarter, I should be delighted  to become a Neighbor of yours & a resident in your Picturesque Country. I might fill up some of my Leisure hours in my Historic studies.I say this, however, without knowing the Cost of living at Charlotteville—but having a Wife & family, it would be necessary I should make them comfortable.I have had serious thoughts of going to Europe next spring—For if I must tread the paths of Emulation, London is a prouder field for me—But my wife is not disposed to leave America, where two of our Daughters are married—Nor does my father wish it.I shall be pleased to receive Your Answer & shall hasten to serve you in any way you may desire.With great respectYour obliged FriendRembrandt Peale.